Exhibit 10.16 [d346975dex1016.htm]

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is entered into effective as of this 30 day of
November, 2007, by and between Patricia A. Ochal (the “Executive”) and
Service1st Bank of Nevada (“Service1st Bank”), a Nevada-chartered bank.

WHEREAS, recognizing that the Executive possesses unique skills, knowledge, and
experience relating to the business of banking, Service1st Bank desires that the
Executive serve as an executive of Service1st Bank,

WHEREAS, the Executive is expected to make major contributions to the
profitability, growth, and financial prospects of Service1st Bank,

WHEREAS, Service1st Bank desires to assure itself of the continuity of
management if a Change in Control occurs, and to ensure that officers and other
key employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a Change in Control arises,

WHEREAS, Service1st Bank and the Executive desire to set forth in this
Employment Agreement the terms and conditions of the Executive’s employment, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(l)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Service1st Bank, is contemplated insofar as
Service1st Bank or any affiliates are concerned,

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. Service1st Bank hereby employs the Executive to serve as
Executive Vice President and Chief Financial Officer according to the terms and
conditions of this Employment Agreement and for the period stated in section
1.3. The Executive hereby accepts employment according to the terms and
conditions of this Employment Agreement and for the period stated in section
1.3.

1.2 Duties. As Executive Vice President and Chief Financial Officer, the
Executive shall serve under the direction of Service1st Bank’s Chief Executive
Officer and in accordance with Service1st Bank’s Articles of Incorporation and
Bylaws, as each may be amended or restated from time to time. The Executive
shall report directly to the Chief Executive Officer. The Executive shall serve
Service1st Bank faithfully, diligently, competently, and to the best of the
Executive’s ability. The Executive shall exclusively devote full time, energy,
and attention



--------------------------------------------------------------------------------

to the business of Service1st Bank and to the promotion of Service1st Bank’s
interests throughout the term of this Employment Agreement. Without the written
consent of Service1st Bank’s board of directors, the Executive shall not render
services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which such
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive. Nothing in this section 1.2 shall prevent the Executive from
managing the Executive’s personal investments and affairs, provided that doing
so does not interfere with the proper performance of the Executive’s duties and
responsibilities under this Employment Agreement.

1.3 Term. The initial term of this Employment Agreement shall be for a period of
three years, beginning on January 16, 2007, the date that Service1st Bank
commenced business as an insured commercial bank. On the first anniversary of
January 16, 2007, and annually thereafter, this Employment Agreement shall be
extended automatically for one additional year unless Service1st Bank’s board of
directors determines that the term shall not be extended. If the board of
directors determines not to extend the term, it shall notify the Executive in
writing at least 12 months in advance. If the board decides not to extend the
term, this Employment Agreement shall nevertheless remain in force until its
term expires. The board’s decision not to extend the term of this Employment
Agreement shall not — by itself — give the Executive any rights under this
Employment Agreement to claim an adverse change in position, compensation, or
circumstances or otherwise to claim entitlement to severance benefits under
Articles 4 or 5 of this Employment Agreement. References herein to the term of
this Employment Agreement shall refer to the initial term, as the same may be
extended.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Employment Agreement, Service1st Bank shall pay or cause
to be paid to the Executive a salary at the annual rate of not less than
$157,000, payable according to Service1st Bank’s regular pay practices. The
Executive’s salary shall be reviewed annually by the Compensation Committee of
Service1st Bank’s board of directors or by such other board committee as has
jurisdiction over executive compensation. The Executive’s salary may be
increased no more frequently than annually to account for cost of living
increases. The Executive’s salary also may be increased beyond the amount
necessary to account for cost of living increases at the discretion of the
committee having jurisdiction over executive compensation. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Employment Agreement as
the “Base Salary.”

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Employment Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation stock option plans and other stock-based
compensation, incentive, bonus, or purchase plans existing on the date of this
Employment Agreement or adopted during the term of this Employment Agreement,
and plans providing pension, medical, dental, disability, and group life

 

2



--------------------------------------------------------------------------------

benefits, and to receive any and all other fringe benefits provided from time to
time, provided that the Executive satisfies the eligibility requirements for any
such plans or benefits. Without limiting the generality of the foregoing, the
Executive shall be entitled to (x) reimbursement for all reasonable business
expenses incurred performing the obligations under this Employment Agreement,
including but not limited to all reasonable business travel and entertainment
expenses incurred while acting at the request of or in the service of Service1st
Bank and reasonable expenses for attendance at annual and other periodic
meetings of trade associations, and (y) a monthly automobile allowance in the
amount of $650.

2.3 Vacation. The Executive shall be entitled to four weeks of paid annual
vacation and sick leave in accordance with the policies established from time to
time by Service1st Bank, except that during 2007 the Executive shall be entitled
to three weeks of paid vacation and sick leave only. The Executive shall not be
entitled to any additional compensation for failure to use allotted vacation or
sick leave, nor shall the Executive be entitled to accumulate unused sick leave
from one year to the next unless authorized by Service1st Bank’s board of
directors to do so. During the first five years of the Executive’s employment
under this Employment Agreement, the Executive shall be entitled to accumulate
and carry over from one calendar year to the next vacation days not used in a
given year. But vacation days first accruing after the fifth year may not be
carried over from one year to the next.

ARTICLE 3

TERMINATION OF EMPLOYMENT

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to Service1st Bank, for twelve months
after the Executive’s death Service1st Bank shall assist the Executive’s family
with continuing health care coverage under COBRA substantially identical to that
provided for the Executive before death.

(b) Disability. During the period of incapacity leading up to the termination of
the Executive’s employment under this provision, Service1st Bank shall continue
to pay the full Base Salary at the rate then in effect and all perquisites and
other benefits (other than bonus) until the Executive becomes eligible for
benefits under any disability plan or insurance program maintained by Service1st
Bank, provided that the amount of Service1st Bank’s payments to the Executive
under this section 3.1(b) shall be reduced by the sum of the amounts, if any,
payable to the Executive for the same period under any disability benefit or
pension plan covering the Executive.

3.2 Involuntary Termination with Cause. Service1st Bank may terminate the
Executive’s employment for Cause, effective on the date notice of termination
for Cause is given. If the Executive’s employment terminates for Cause, the
Executive shall receive the Base Salary through the date on which termination
becomes effective and reimbursement of expenses to which the Executive is
entitled when termination becomes effective. For purposes of this Agreement
“Cause” means any of the following —

 

3



--------------------------------------------------------------------------------

1) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment with Service1st Bank For purposes of this Employment
Agreement no act or failure to act on the part of the Executive shall he deemed
to have been intentional if it was due primarily to an error in judgment or
negligence. An act or failure to act on the Executive’s part shall be considered
intentional if it is not in good faith and if it is without a reasonable belief
that the action or failure to act is in the best interests of Service1st Bank,
or

2) intentional violation of any law or significant policy of Service1st Bank
committed in connection with the Executive’s employment, which in Service1st
Bank’s sole judgment has an adverse effect on Service1st Bank, or

3) the Executive’s gross negligence or gross neglect of duties in the
performance of the Executive’s duties as an officer of Service1st Bank, or

4) intentional wrongful damage by the Executive to the business or property of
Service1st Bank, including without limitation the reputation of Service1st Bank,
which in Service1st Bank’s sole judgment causes material harm to Service1st
Bank, or

5) a breach by the Executive of fiduciary duties to Service1st Bank and its
stockholders or misconduct involving dishonesty, or

6) a breach by the Executive of this Employment Agreement that, in the sole
judgment of Service1st Bank, is a material breach of this Agreement, which
breach is not corrected by the Executive within 10 days after receiving written
notice of the breach, or

7) removal of the Executive from office or permanent prohibition of the
Executive from participating in Service1st Bank’s affairs by an order issued
under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

8) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more, or

9) the occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of Service1st Bank, under the blanket bond or other fidelity or
insurance policy covering directors, officers, or employees.

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, Service1st Bank
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of

 

4



--------------------------------------------------------------------------------

the 90-day period. With advance written notice to Service1st Bank as provided in
clause (y), the Executive may terminate employment for Good Reason. If the
Executive’s employment terminates involuntarily without Cause or voluntarily but
with Good Reason, the Executive shall be entitled to the benefits specified in
Article 4 of this Agreement. For purposes of this Agreement, a voluntary
termination by the Executive will be considered a voluntary termination with
Good Reason if the conditions stated in both clauses (x) and (y) are satisfied —

(x) a voluntary termination by the Executive will be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for Service1st Bank, or

6) any other action or inaction that constitutes a material breach by Service1st
Bank of this Agreement,

(y) the Executive must give notice to Service1st Bank of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and Service1st Bank shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for the unexpired
term of this Agreement continue to receive the Base Salary in effect at
employment termination. However, the Executive shall not be entitled to
continued participation in Service1st Bank’s retirement plan(s) or any
stock-based plans. Service1st Bank and the Executive acknowledge and agree that
the compensation and benefits under this section 4.1 shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, if the
cash severance payment under section 4.1(a) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
continued Base Salary and bonus compensation under section 4.1(a) for the first
six months after employment termination shall be paid to the Executive in a
single lump sum without interest on the first day of the seventh month after the
month in which the Executive’s employment terminates. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

(c) Cash-out of value of unvested stock options. If Service1st Bank terminates
the Executive’s employment without Cause or if the Executive terminates
employment with Good Reason before full vesting of stock options, the Executive
shall be entitled to receive from Service 1st Bank an amount equal to the
intrinsic value of the unvested stock options as of the effective date of
termination. For this purpose, intrinsic value means the per share fair market
value of Service1st Bank common stock minus the option exercise price per share.
If the common stock is traded on an exchange or over the counter, fair market
value shall mean the closing price on the trading day immediately before the
date of termination. If the common stock is not traded on an exchange or over
the counter, Service 1st Bank’s board of directors will retain the services of
an independent auditor to determine the per share fair market value of
Service1st Bank common stock consistent with the normal valuation methods of the
company. Amounts payable under this paragraph (c) shall be paid in a single lump
sum 30 days after termination of the Executive’s employment, or if paragraph
(b) applies, on the first day of the seventh month after the month in which the
Executive’s employment terminates.

4.2 Post-Termination Life and Medical Coverage. (a) If the Executive’s
employment terminates involuntarily but without Cause, voluntarily but with Good
Reason, or because of disability, Service1st Bank shall continue or cause to be
continued at Service1st Bank’s expense life and medical insurance benefits in
effect during the two years preceding the date of the Executive’s termination.
The life and medical insurance benefits shall continue until the first to occur
of (w) the Executive’s return to employment with Service1st Bank or another
employer, (x) the Executive’s attainment of age 65, (y) the Executive’s death,
or (z) the end of the term remaining under this Agreement when the Executive’s
employment terminates.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage, or (y) when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the continued insurance coverage
benefits specified in section 4.2(a) would be considered deferred compensation
under section 409A, and finally if an exemption from the six-month delay
requirement of section 409A(a)(2)(B)(i) is not available for that particular
insurance benefit, Service1st Bank shall pay to the Executive in a single lump
sum an amount in cash equal to the present value of Service1st Bank’s projected
cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of 24
months or the

 

6



--------------------------------------------------------------------------------

number of months until the Executive attains age 65. The lump-sum payment shall
be made 30 days after employment termination or, if section 4.1 (b) applies, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Termination Benefits. (a) Cash severance benefit. If a
Change in Control occurs during the term of this Employment Agreement and if the
Executive’s employment is involuntarily terminated without Cause within 24
months after the Change in Control or if the Executive terminates employment
with Good Reason within 24 months after the Change in Control, Service1st Bank
shall make or cause to be made a lump-sum payment to the Executive in an amount
in cash equal to two times the Executive’s annual compensation. For this purpose
annual compensation means (x) the Executive’s Base Salary when the Change in
Control occurs or when the Executive’s employment terminates, whichever is
greater, plus (y) the Executive’s annual automobile allowance under section 2.2,
plus (z) any cash bonuses or cash incentive compensation earned for the calendar
year ended immediately before the year in which termination of employment occurs
or the year in which the Change in Control occurs, whichever is greater, in
either case regardless of when the bonus or incentive compensation earned for
the preceding calendar year is paid and regardless of whether all or part of the
bonus or incentive compensation is subject to elective deferral or vesting. The
amount payable to the Executive hereunder shall not be reduced to account for
the time value of money or discounted to present value. The payment required
under this paragraph (a) is payable no later than five business days after the
Executive’s employment terminates. If the Executive is removed from office or if
the Executive’s employment terminates before a Change in Control occurs but
after discussions with a third party regarding a Change in Control commence, and
if those discussions ultimately conclude with a Change in Control, then for
purposes of this Employment Agreement the removal of the Executive or
termination of the Executive’s employment shall be deemed to have occurred after
the Change in Control. If the Executive receives payment under this section 5.1
the Executive shall not be entitled to any additional severance benefits under
section 4.1(a) of this Employment Agreement.

(b) Benefit plans. In addition to life and medical insurance benefits under
section 4.2 of this Employment Agreement, if the Executive’s employment is
terminated by Service1st Bank without Cause within 24 months after a Change in
Control or if the Executive terminates employment with Good Reason within 24
months after a Change in Control, Service1st Bank shall cause the Executive to
become fully vested in any non-qualified plans, programs, or arrangements in
which the Executive participated if the plan, program, or arrangement does not
address the effect of a change in control.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —

 

7



--------------------------------------------------------------------------------

(a) Change in ownership: a change in ownership of Service1st Bank occurs on the
date any one person or group accumulates ownership of Service1st Bank stock
constituting more than 50% of the total fair market value or total voting power
of Service1st Bank stock,

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Service1st Bank
stock possessing 30% or more of the total voting power of Service1st Bank stock,
or (y) a majority of Service1st Bank’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Service1st Bank’s board of directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Service1st Bank’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Service1st Bank assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Service1st Bank’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of Service1st Bank’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

Despite anything in this Employment Agreement to the contrary, however, a
transaction in which a company becomes the holding company for Service1st Bank
shall not be considered a Change in Control for purposes of this Employment
Agreement, provided the offer, sale, and issuance of shares of the holding
company to Service1st Bank stockholders as part of the holding company
reorganization are exempt from registration under the Securities Act of 1933 by
section 3(a)(12) of that Act. If a holding company reorganization occurs,
references in this section 5.2 to Service1st Bank shall mean the holding company
instead, and after a holding company reorganization a sale of all or
substantially all the holding company’s assets includes sale of Service1st Bank
alone.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-Disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning Service1st Bank or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of
Service1st Bank’s and its affiliates’ confidential and proprietary information
and trade secrets in existence on the date hereof or existing at any time during
the term of this Employment Agreement, including but not limited to —

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

8



--------------------------------------------------------------------------------

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
Nevada.

Notwithstanding the foregoing, confidential information excludes information
that — as of the date hereof or at any time after the date hereof — is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of Service1st Bank, or (y) otherwise than
by or at the direction of the Executive. This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

6.2 Return of Materials. The Executive agrees to deliver or return to Service1st
Bank upon termination, upon expiration of this Employment Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by Service1st Bank or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Employment Agreement or termination of the Executive’s
employment

6.3 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to Service1st Bank if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if Service1st Bank institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to Service1st Bank and the Executive agrees not to urge in
any such action the claim or defense that an adequate remedy at law exists.

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Employment Agreement the term
“affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Service1st Bank. The rights and obligations set forth in this Article 6 shall
survive termination of this Employment Agreement.

6.5 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Employment Agreement, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by Service1st Bank. The Executive hereby assigns
to Service1st Bank all rights, title, and interest, whether by way of
copyrights, trade secret, trademark, patent, or otherwise, in all such work or
work product, regardless of whether the same is subject to protection by patent,
trademark, or copyright laws.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit Employees. The Executive agrees not to solicit the
services of any officer or employee of the Employer for two years after the
Executive’s employment termination.

7.2 Covenant Not to Compete. (a) In consideration of the benefits to be derived
by the Executive under this Agreement, and for the receipt of options to
purchase shares of Service1st Bank common stock, the Executive covenants and
agrees that he will not, without advance written consent of the Employer,
compete directly or indirectly with the Employer for two years after termination
of his employment, plus any period during which the Executive is in violation of
this covenant not to compete and any period during which the Employer seeks by
litigation to enforce this covenant not to compete. For purposes of this section
—

 

  (1) the term “compete” means

 

  (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (c) inducing or attempting to induce any person who was a customer of
Service1st Bank at the date of the Executive’s termination of employment to seek
financial products or services from another financial institution.

 

  (2) the phrase “compete directly or indirectly” means —

 

  (a) acting as a consultant, officer, director, independent contractor,
incorporator, organizer, or employee of any financial institution in competition
with Service1st Bank in the territory, or

 

  (b) ownership of more than 5% of the voting shares of any financial
institution in competition with Service1st Bank in the territory, or

 

  (c) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of Service1st
Bank at the Executive’s termination of employment.

 

  (3) the term “customer” means any person to whom Service1st Bank is providing
financial products or services on the date of the Executive’s termination of
employment.

 

10



--------------------------------------------------------------------------------

  (4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, including
a financial institution in organization, the business of which is or will be
engaging in activities that are financial in nature or incidental to such
financial activities as described in section 4(k) of the Bank Holding Company
Act of 1956, other than Service1st Bank or one of its affiliated corporations.

 

  (5) “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered Service1st Bank or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related to and a proper incident to banking.

 

  (6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  (7) the term “territory” means the area, within a 15-mile radius of any office
of Service1st Bank or its affiliates at the date of the Executive’s employment
termination,

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

7.3 REMEDIES. Because of the unique character of the services to be rendered by
the Executive hereunder, the Executive understands that the Employer would not
have an adequate remedy at law for the material breach or threatened breach by
the Executive of any one or more of the Executive’s covenants set forth in this
Article 7. Accordingly, the Executive agrees that Service1st Bank’s remedies for
a material breach or threatened breach of this Article 7 include but are not
limited to (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any severance benefits under sections 4.1 and 4.2 of this
Employment Agreement, and (z) a suit in equity by Service1st Bank to enjoin the
Executive from the breach or threatened breach of such covenants. The Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. Nothing herein shall be
construed to prohibit the Employer from pursuing any other remedies for the
breach or threatened breach.

7.4 ARTICLE 7 SURVIVES TERMINATION BUT IS VOID AFTER A CHANGE IN CONTROL. The
rights and obligations set forth in this Article 7 shall survive termination of
this Employment Agreement. However, Article 7 shall become null and void
effective if a Change in Control occurs.

 

11



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns. (a) This Employment Agreement is binding on
Service1st Bank’s successors. This Employment Agreement shall be binding upon
Service1st Bank and any successor to Service1st Bank, including any persons
acquiring directly or indirectly all or substantially all of the business or
assets of Service1st Bank by purchase, merger, consolidation, reorganization, or
otherwise. But this Employment Agreement and Service1st Bank’s obligations under
this Employment Agreement are not otherwise assignable, transferable, or
delegable by Service1st Bank. By agreement in form and substance satisfactory to
the Executive, Service1st Bank shall require any successor to all or
substantially all of the business or assets of Service1st Bank expressly to
assume and agree to perform this Employment Agreement in the same manner and to
the same extent Service1st Bank would be required to perform if no such
succession had occurred.

(b) This Employment Agreement is enforceable by the Executive and the
Executive’s heirs. This Employment Agreement will inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, and legatees.

(c) This Employment Agreement is personal in nature and is not assignable. This
Employment Agreement is personal in nature. Without written consent of the other
party, neither party may assign, transfer, or delegate this Employment Agreement
or any rights or obligations under this Employment Agreement except as expressly
provided herein. Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by the Executive’s will or by the laws of descent and
distribution. If the Executive attempts an assignment or transfer that is
contrary to this section 8.1, Service1st Bank shall have no liability to pay any
amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Employment Agreement shall be
construed under and governed by the internal laws of the State of Nevada,
without giving effect to any conflict of laws provision or rule (whether of the
State of Nevada or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Nevada.

8.3 Entire Agreement. This Employment Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by Service1st Bank.
Any oral or written statements, representations, agreements, or understandings
made or entered into prior to or contemporaneously with the execution of this
Employment Agreement are hereby rescinded, revoked, and rendered null and void
by the parties.

8.4 Notices. Any notice under this Employment Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a

 

12



--------------------------------------------------------------------------------

reputable overnight delivery service, or sent by facsimile. Until changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of Service1st Bank at the time
of the delivery of such notice, and properly addressed to Service1st Bank if
addressed to Service1st Bank, 8363 West Sunset Road, Suite 350, Las Vegas,
Nevada 89113.

8.5 Severability. If there is a conflict between any provision of this
Employment Agreement and any statute, regulation, or judicial precedent, the
latter shall prevail, but the affected provisions of this Employment Agreement
shall be curtailed and limited solely to the extent necessary to bring them
within the requirements of law. If any provision of this Employment Agreement is
held by a court of competent jurisdiction to be indefinite, invalid, void or
voidable, or otherwise unenforceable, the balance of this Employment Agreement
shall continue in full force and effect unless such construction would clearly
be contrary to the intentions of the parties or would result in an injustice.

8.6 Captions and Counterparts. The captions in this Employment Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Employment Agreement This Employment Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

8.7 No Duty to Mitigate. Service1st Bank hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, Service1st Bank acknowledges that its general severance pay plans
do not provide for mitigation, offset, or reduction of any severance payment
received thereunder. Accordingly, Service1st Bank further acknowledges that the
payment of severance and termination benefits under this Employment Agreement is
reasonable and shall be liquidated damages. The Executive shall not be required
to mitigate the amount of any payment provided for in this Employment Agreement
by seeking other employment. Moreover, the amount of any payment provided for in
this Employment Agreement shall not be reduced by any compensation earned or
benefits provided as the result of employment of the Executive or as a result of
the Executive being self-employed after employment termination.

8.8 Amendment and Waiver. This Employment Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Employment
Agreement shall not be construed to be a waiver of any such provision nor in any
way to affect the validity of this Employment Agreement or any part thereof or
the right of any party thereafter to enforce each and every such provision. No
waiver or any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.

8.9 Compliance with Internal Revenue Code Section 409A. Service1st Bank and the
Executive intend that their exercise of authority or discretion under this
Employment

 

13



--------------------------------------------------------------------------------

Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Employment Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Employment Agreement to the contrary the Executive shall not be entitled to
the payments until the earliest of (x) the date that is at least six months
after termination of the Executive’s employment for reasons other than the
Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. If any provision
of this Employment Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner that is consistent with
those requirements. If any provision of this Employment Agreement would subject
the Executive to additional tax or interest under section 409A, Service1st Bank
shall reform the provision. However, Service 1st Bank shall maintain to the
maximum extent practicable the original intent of the applicable provision
without subjecting the Executive to additional tax or interest, and Service1st
Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision. References in this Employment Agreement to
section 409A of the Internal Revenue Code of 1986 include rules, regulations,
and guidance of general application issued by the Department of the Treasury
under Internal Revenue Code section 409A.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE     SERVICE1ST BANK

LOGO [g346975ex10_16pg14a.jpg]

    By:  

LOGO [g346975ex10_16pg14b.jpg]

Patricia A. Ochal           Its:  

CEO

 

County of Clark    )       ) ss:    State of Nevada            )   

Before me this 30th day of November 2007, personally appeared the above named
JOHN DEDOLPH and Patricia L. Ochal, who acknowledged that they did sign the
foregoing instrument and that the same was their free act and deed.

 

   

LOGO [g346975ex10_16pg14c.jpg]

(Notary Seal)  

LOGO [g346975ex10_16pg14d.jpg]

 

Notary Public

 

My Commission Expires:

       

 

14